DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 2, 3, 5A, 5B, 5C and 5D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 & 5-10 of U.S. Patent No. US 10848977 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 17/102,079 (Instant)
US 10848977 B2
1. A method comprising: sending, by a first base station to a wireless device, configuration parameters of: a first plurality of cells for communication with the first base station; and a second plurality of cells for communication with a second base station, wherein the second plurality of cells comprises one or more unlicensed cells; receiving, by the first base station from the wireless device, an indication of a failure of a listen before talk (LBT) procedure for at least one first unlicensed cell of the one or more unlicensed cells; and based on the failure of the LBT procedure for the at least one first unlicensed cell, sending, by the first base station to the second base station an indication of modification of at least one configuration parameter of at least one second unlicensed cell of the one or more unlicensed cells.
2. The method of claim 1, wherein the at least one first unlicensed cell comprises a primary secondary cell (PSCell).
3. The method of claim 1, wherein the indication of the modification of the at least one configuration parameter of the at least one second unlicensed cell indicates change of a PSCell.
5. The method of claim 1, wherein the indication of the failure of the LBT procedure comprises at least one of: an indication of a failure type of one or more failure types; or an information element configured to indicate success or failure of the LBT procedure.
6. The method of claim 5, wherein the one or more failure types comprise a failure of a procedure due to failure of the LBT procedure.
7. The method of claim 1, wherein the indication of the modification of the at least one configuration parameter of the at least one second unlicensed cell comprises at least one of: an indication of a failure type of one or more failure types; or an SeNB Modification Request message.
8. The method of claim 1, further comprising receiving, by the first base station from the second base station, a message associated with the modification of the at least one configuration parameter and wherein the message comprises at least one of: an SeNB Modification Confirm message; or an indication of success or failure of the modification.
9. The method of claim 1, wherein the at least one first unlicensed cell and the at least one second unlicensed cell are a same unlicensed cell.


1. A method comprising: sending, by a first base station to a wireless device, configuration parameters of a plurality of cells, wherein the plurality of cells comprises: a first cell group comprising a first plurality of cells for communication with the first base station; and a second cell group comprising a second plurality of cells for communication with a second base station, wherein the second cell group comprises one or more licensed assisted access (LAA) cells; receiving, by the first base station from the wireless device, at least one first message indicating a failure of a listen before talk (LBT) procedure for at least one first LAA cell of the one or more LAA cells; based on the failure of the LBT procedure for the at least one first LAA cell, sending, by the first base station to the second base station at least one second message indicating modification of at least one configuration parameter of at least one second LAA cell of the one or more LAA cells; and receiving, by the first base station from the second base station, at least one third message associated with the modification of the at least one configuration parameter
2. The method of claim 1, wherein the at least one first LAA cell comprises a primary secondary cell (PSCell).
3. The method of claim 1, wherein the at least one second message indicates change of a PSCell.
5. The method of claim 1, wherein the at least one first message indicates one of one or more failure types.
6. The method of claim 5, wherein the one or more failure types comprise a failure of a procedure due to failure of the LBT procedure.

7. The method of claim 5, wherein the at least one second message indicates the one of the one or more failure types.
8. The method of claim 1, wherein the at least one second message comprises an SeNB Modification Request message.
9. The method of claim 1, wherein the at least one third message comprises an SeNB Modification Confirm message.
10. The method of claim 1, wherein the at least one first LAA cell is same as the at least one second LAA cell.





Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 & 17-22 of U.S. Patent No. US 10848977 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims

Application No. 17/102,079 (Instant)
US 10848977 B2
11. A base station comprising: one or more processors; memory storing instructions that, when executed by the one or more processors. cause the base station to: send, to a wireless device, configuration parameters of: a first plurality of cells for communication with the base station, and a second plurality of cells for communication with a second base station, wherein the second plurality of cells comprises one or more unlicensed cells; receive, from the wireless device, an indication of a failure of a listen before talk (LBT) procedure for at least one first unlicensed cell of the one or more unlicensed cells; and based on the failure of the LBT procedure for the at least one first unlicensed cell, send, to the second base station, an indication of modification of at least one configuration parameter of at least one second unlicensed cell of the one or more unlicensed cells.
12. The base station of claim 11, wherein the at least one first unlicensed cell comprises a primary secondary cell (PSCel).
13. The base station of claim 11, wherein the indication of the modification of the at least one configuration parameter of the at least one second unlicensed cell indicates change of a PSCell.
15. The base station of claim 11, wherein the indication of the failure of the LBT procedure comprises at least one of: an indication of a failure type of one or more failure types; or an information element configured to indicate success or failure of the LBT procedure.
16. The base station of claim 15, wherein the one or more failure types comprise a failure of a procedure due to failure of the LBT procedure.
17. The base station of claim 11, wherein the indication of the modification of the at least one configuration parameter of the at least one second unlicensed cell comprises at least one of: an indication of a failure type of one or more failure types; or an SeNB Modification Request message.

18. The base station of claim 11, wherein the instructions, when executed by the one or more processors, further cause the base station to receive, from the second base station, a message associated with the modification of the at least one configuration parameter, and wherein the message comprises at least one of: an SeNB Modification Confirm message; or an indication of success or failure of the modification.
19. The base station of claim 11, wherein the at least one first unlicensed cell and the at least one second unlicensed cell are a same unlicensed cell.

13. A base station comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the base station to: send, to a wireless device, configuration parameters of a plurality of cells, wherein the plurality of cells comprises: a first cell group comprising a first plurality of cells for communication with the base station; and a second cell group comprising a second plurality of cells for communication with a second base station, wherein the second cell group comprises one or more licensed assisted access (LAA) cells; receive, from the wireless device, at least one first message indicating a failure of a listen before talk (LBT) procedure for at least one first LAA cell of the one or more LAA cells; based on the failure of the LBT procedure for the at least one first LAA cell, send, to the second base station, at least one second message indicating modification of at least one configuration parameter of at least one second LAA cell of the one or more LAA cells; and receive, from the second base station, at least one third message associated with the modification of the at least one configuration parameter.
14. The base station of claim 13, wherein the at least one first LAA cell comprises a primary secondary cell (PSCell).
15. The base station of claim 13, wherein the at least one second message indicates change of a PSCell.
17. The base station of claim 13, wherein the at least one first message indicates one of one or more failure types.
18. The base station of claim 17, wherein the one or more failure types comprise a failure of a procedure due to failure of the LBT procedure.
19. The base station of claim 17, wherein the at least one second message indicates the one of the one or more failure types.
20. The base station of claim 13, wherein the at least one second message comprises an SeNB Modification Request message.
21. The base station of claim 13, wherein the at least one third message comprises an SeNB Modification Confirm message.
22. The base station of claim 13, wherein the at least one first LAA cell is same as the at least one second LAA cell.



Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 & 29-34 of U.S. Patent No. US 10848977 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 17/102,079 (Instant)
US 10848977 B2
21. One or more non-transitory computer-readable media storing instructions that, when executed, cause: sending, to a wireless device, configuration parameters of: a first plurality of cells for communication with a first base station; and a second plurality of cells for communication with a second base station, wherein the second plurality of cells comprises one or more unlicensed cells; receiving, from the wireless device, an indication of a failure of a listen before talk (LBT) procedure for at least one first unlicensed cell of the one or more unlicensed cells; and based on the failure of the LBT procedure for the at least one first unlicensed cell, sending, to the second base station, an indication of modification of at least one configuration parameter of at least one second unlicensed cell of the one or more unlicensed cells.
22. The one or more non-transitory computer-readable media of claim 21, wherein the at least one first unlicensed cell comprises a primary secondary cell (PSCell).
23. The one or more non-transitory computer-readable media of claim 21, wherein the indication of the modification of the at least one configuration parameter of the at least one second unlicensed cell indicates change of a PSCell.
25. The one or more non-transitory computer-readable media of claim 21, wherein the indication of the failure of the LBT procedure comprises at least one of: an indication of a failure type of one or more failure types; or an information element configured to indicate success or failure of the LBT procedure.
26. The one or more non-transitory computer-readable media of claim 21, wherein the one or more failure types comprise a failure of a procedure due to failure of the LBT procedure.
27. The one or more non-transitory computer-readable media of claim 21, wherein the indication of the modification of the at least one configuration parameter of the at least one second unlicensed cell comprises at least one of: an indication of a failure type of one or more failure types; or an SeNB Modification Request message.
28. The one or more non-transitory computer-readable media of claim 21, wherein the instructions, when executed, further cause receiving, from the second base station, a message associated with the modification of the at least one configuration parameter, and wherein the message comprises at least one of: an SeNB Modification Confirm message; or an indication of success or failure of the modification.
29. The one or more non-transitory computer-readable media of claim 21, wherein the at least one first unlicensed cell and the at least one second unlicensed cell are a same unlicensed cell.
25. A system comprising: a wireless device configured to: send at least one first message indicating a failure of a listen before talk (LBT) procedure on at least one first licensed assisted access (LAA) cell of one or more LAA cells; and a first base station configured to: send, to the wireless device, configuration parameters of a plurality of cells, wherein the plurality of cells comprises: a first cell group comprising a first plurality of cells for communication with the first base station; and a second cell group comprising a second plurality of cells for communication with a second base station, wherein the second cell group comprises the one or more LAA cells; based on the failure of the LBT procedure for the at least one first LAA cell, send, to a second base station, at least one second message indicating modification of at least one configuration parameter of at least one second LAA cell of the one or more LAA cells; and receive, from the second base station, at least one third message associated with the modification of the at least one configuration parameter.
26. The system of claim 25, wherein the at least one first LAA cell comprises a primary secondary cell (PSCell).
27. The system of claim 25, wherein the at least one second message indicates change of a PSCell.
29. The system of claim 25, wherein the at least one first message indicates one of one or more failure types.
30. The system of claim 29, wherein the one or more failure types comprise a failure of a procedure due to failure of the LBT procedure.
31. The system of claim 29, wherein the at least one second message indicates the one of the one or more failure types.
32. The system of claim 25, wherein the at least one second message comprises an SeNB Modification Request message.
33. The system of claim 25, wherein the at least one third message comprises an SeNB Modification Confirm message.

34. The system of claim 25, wherein the at least one first LAA cell is same as the at least one second LAA cell


Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 & 17-22 of U.S. Patent No. US 10848977 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 17/102,079 (Instant)
US 10848977 B2
21. One or more non-transitory computer-readable media storing instructions that, when executed, cause: sending, to a wireless device, configuration parameters of: a first plurality of cells for communication with a first base station; and a second plurality of cells for communication with a second base station, wherein the second plurality of cells comprises one or more unlicensed cells; receiving, from the wireless device, an indication of a failure of a listen before talk (LBT) procedure for at least one first unlicensed cell of the one or more unlicensed cells; and based on the failure of the LBT procedure for the at least one first unlicensed cell, sending, to the second base station, an indication of modification of at least one configuration parameter of at least one second unlicensed cell of the one or more unlicensed cells.
22. The one or more non-transitory computer-readable media of claim 21, wherein the at least one first unlicensed cell comprises a primary secondary cell (PSCell).
23. The one or more non-transitory computer-readable media of claim 21, wherein the indication of the modification of the at least one configuration parameter of the at least one second unlicensed cell indicates change of a PSCell.
25. The one or more non-transitory computer-readable media of claim 21, wherein the indication of the failure of the LBT procedure comprises at least one of: an indication of a failure type of one or more failure types; or an information element configured to indicate success or failure of the LBT procedure.
26. The one or more non-transitory computer-readable media of claim 21, wherein the one or more failure types comprise a failure of a procedure due to failure of the LBT procedure.
27. The one or more non-transitory computer-readable media of claim 21, wherein the indication of the modification of the at least one configuration parameter of the at least one second unlicensed cell comprises at least one of: an indication of a failure type of one or more failure types; or an SeNB Modification Request message.
28. The one or more non-transitory computer-readable media of claim 21, wherein the instructions, when executed, further cause receiving, from the second base station, a message associated with the modification of the at least one configuration parameter, and wherein the message comprises at least one of: an SeNB Modification Confirm message; or an indication of success or failure of the modification.
29. The one or more non-transitory computer-readable media of claim 21, wherein the at least one first unlicensed cell and the at least one second unlicensed cell are a same unlicensed cell.
13. A base station comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the base station to: send, to a wireless device, configuration parameters of a plurality of cells, wherein the plurality of cells comprises: a first cell group comprising a first plurality of cells for communication with the base station; and a second cell group comprising a second plurality of cells for communication with a second base station, wherein the second cell group comprises one or more licensed assisted access (LAA) cells; receive, from the wireless device, at least one first message indicating a failure of a listen before talk (LBT) procedure for at least one first LAA cell of the one or more LAA cells; based on the failure of the LBT procedure for the at least one first LAA cell, send, to the second base station, at least one second message indicating modification of at least one configuration parameter of at least one second LAA cell of the one or more LAA cells; and receive, from the second base station, at least one third message associated with the modification of the at least one configuration parameter.
14. The base station of claim 13, wherein the at least one first LAA cell comprises a primary secondary cell (PSCell).
15. The base station of claim 13, wherein the at least one second message indicates change of a PSCell.
17. The base station of claim 13, wherein the at least one first message indicates one of one or more failure types.
18. The base station of claim 17, wherein the one or more failure types comprise a failure of a procedure due to failure of the LBT procedure.
19. The base station of claim 17, wherein the at least one second message indicates the one of the one or more failure types.
20. The base station of claim 13, wherein the at least one second message comprises an SeNB Modification Request message.
21. The base station of claim 13, wherein the at least one third message comprises an SeNB Modification Confirm message.
22. The base station of claim 13, wherein the at least one first LAA cell is same as the at least one second LAA cell.



Similarly all other dependent claims of the instant application (Application No. 17/102,079) are  rejected on the ground of nonstatutory double patenting as being unpatentable over combinations of dependent claims (similar to combinations of independent/dependent claims as shown above)  of U.S. Patent No. US 10848977 B2. Although those claims at issue are not identical, they are not patentably distinct from each other because combination of those dependent claims are “anticipated by” the combination of dependent claims of U.S. Patent No. US 10848977 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hisashi Futaki  (2018/0220303), Futaki hereinafter, in view of Khirallah et al. (2018/0242357), Khirallah hereinafter, further in  view of Choi et al. (2016/0227524), Choi hereinafter.
           
Re. claims 1, 11 and 21, Futaki  teaches a method (Fig.2-3/Fig. 7 & ¶0016-¶0017/¶0023), one or more non-transitory computer-readable media) storing instructions(¶0178-¶0179)  that, when executed and a base station (Fig. 15) comprising: one or more processors (Fig. 15, 102); memory storing instructions (¶0178-¶0179) that, when executed by the one or more processors. cause the base station to: send, to a wireless device, configuration parameters of: a first plurality of cells for communication with the base station, and a second plurality of cells for communication with a second base station, wherein the second plurality of cells comprises one or more unlicensed cells (Fig. 3 & ¶0051 - The LTE-U eNB 1 transmits to the UE 3 a notification regarding detection of proximity to the cell on the unlicensed frequency (e.g., F2) (Proximity configuration for unlicensed frequency, S102). Fig. 3 & ¶0052 - The notification regarding the detection of proximity to the cell on the unlicensed frequency includes, for example, at least one of: information regarding one or more unlicensed frequencies on which the proximity detection is to be performed; and information regarding cell(s) on the unlicensed frequency(ies). See ¶0053 - ¶0061 in reference to the information regarding the unlicensed frequency(ies). Fig. 7 & ¶0095 - LTE-U eNB manages a cell (Cell #1) on the licensed frequency (F1) and a cell (Cell #2) on the unlicensed frequency (F2) (i.e., a plurality of cells). ..¶0096- The LTE-U eNB 1 transmits to the UE 3, in the Cell #1, the notification regarding the detection of proximity to a non-serving cell on the unlicensed frequency (e.g., F2) (proximity configuration for unlicensed frequency, S301).  Fig. 1A-B/Fig.11 & ¶0045 - The eNB 11 and the UE 3 are configured to perform communication according to normal LTE on a licensed frequency (F1) and to perform communication according to LTE-U on an unlicensed frequency (F2)…..the LTE eNB 11 manages a remote base station 12 (RRH or RRE) and uses the remote base station 12 to perform communication according to LTE-U on the unlicensed frequency (F2). Fig. 1A-B & ¶0046 - there are a plurality of eNBs and their RRHs/RREs and a plurality of UEs around the eNB 11, the RRH/RRE 12, and the UE 3, and a plurality of cells on the licensed frequency are managed by these eNBs and RRHs/RREs. Further, there may be a plurality of WLAN APs (operating with unlicensed frequencies, e.g., F2) and a plurality of WLAN Terminals around the eNB 11, the RRH/RRE 12, and the UE 3);
Yet,  Futaki does not expressly teach receive, from the wireless device, an indication of a failure of a listen before talk (LBT) procedure for at least one first unlicensed cell of the one or more unlicensed cells; and based on the failure of the LBT procedure for the at least one first unlicensed cell, send, to the second base station, an indication of modification of at least one configuration parameter of at least one second unlicensed cell of the one or more unlicensed cells.
However, in the field of endeavor, Khirallah explicitly discloses receive, from the wireless device, an indication of a failure of a listen before talk (LBT) procedure for at least one first unlicensed cell of the one or more unlicensed cells (Fig. 1 a-b & ¶0030 - a mobile (cellular) telecommunication network 100 in which a mobile device 3 (or other such user equipment) can communicate with other such devices and/or other communication entities via a E-UTRAN base station 5, operating an associated primary cell (PCell) 9 (operates in licensed band, see ¶0078) on a primary component carrier (PCC), and/or any of a number of low power nodes (LPNs) 7-1, 7-2 operating respective secondary cells (SCells) 11-1, 11-2 (operates in unlicensed band, see ¶0031) on associated secondary component carriers (SCCs).   Fig. 1 a-b & ¶0031  - The low power nodes (LPNs) 7-1, 7-2 operate their respective secondary cells (SCells) 11-1, 11-2 on SCCs in unlicensed spectrum (e.g. in the 5 GHz band) in accordance with licensed assisted access (LAA) protocols. Fig. 9 & ¶0108 – As seen generally at S902 ..the parameters are using a Radio Link Failure (RLF) report. In this example the new parameters  (BRI: Information Element related to radio link failure/LBT failure)  logged by the mobile device 3 (at S918) may be sent as part of a UE Information Response message (at S910) sent responsive to a UE Information Request message sent from the base station 5/LPN 7 (at S908). ¶0111 - The reporting may be configured as a one shot report, sent responsive to a request from the base station/LPN, for example to indicate: the number of SR transmissions blocked by LBT (the mobile device 3 can continue to log SR transmission failure due to LBT); on which PUCCH group an SR transmission was attempted (the mobile device 3 will continue to log SR transmission attempts blocked by LBT in association with information identifying the PUCCH group of that LAA SCell);

    PNG
    media_image2.png
    680
    450
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Futaki’s invention of  a radio communication system in which a radio station performs communication with a radio terminal on an unlicensed frequency or a shared frequency to include Khirallah’s invention of handling scheduling requests (SR) for dual connectivity capable wireless devices efficiently, because, it minimizes SR failure for LAA (licensed assisted access) SCells (secondary cells) where clear channel assessment (CCA) is required to access unlicensed band in order to provide high throughput with low latency. (¶0005 / ¶0036, Khirallah)
Yet, Futaki and Khirallah do not expressly teach based on the failure of the LBT procedure for the at least one first unlicensed cell, send, to the second base station, an indication of modification of at least one configuration parameter of at least one second unlicensed cell of the one or more unlicensed cells.
However, in the field of endeavor, Choi explicitly discloses based on the failure of the LBT procedure for the at least one first unlicensed cell, send, to the second base station, an indication of modification of at least one configuration parameter of at least one second unlicensed cell of the one or more unlicensed cells. (Fig. 2A-B & ¶0073 -    Considering that the number of licensed bands, such as LTE  frequency, is limited, it is being researched to provide LTE services on an unlicensed band such as 5 GHz band, and this is called licensed assisted access (LAA). In adopting the LAA, it is considered to operate the LTE cell, which is of a licensed band, as a P cell and the LAA cell, which is of an unlicensed band, as an S cell by applying the carrier aggregation technique of LTE-A. Fig. 9-11 & ¶0200 - At some time, a control message including a measurement result (The ReportConfig information is information to specify a condition of triggering the measurement result reporting message and includes information such as an indicator specifying the triggering condition such as, e.g., ‘the measurement result reporting is triggered if the channel quality of neighbor cell is not less than a predetermined reference value,’ or ‘the measurement result reporting is triggered if the channel quality of neighbor cell is better than the channel quality of serving cell by a predetermined reference value or more,’ and relevant reference values, See ¶0198 and Table 9) for the neighbor cell is generated (1117). For example, this occurs when a measurement result reporting condition for one measurement as set is met or when an SCG (secondary cell groups) failure occurs. If the channel status of the PSCell being under a predetermined reference lasts for a predetermined time or more, the terminal determines that an SCG failure occurred and generates an SCG failure reporting message. Fig. 9-11 & ¶0201 - The terminal includes the neighbor cell measurement result information in the control message depending on the type of control message as follows (1119) and transmits the control message to the master base station (1121). Fig. 9-11 & ¶0202 - The master base station 1103 records in the memory measurement result information related to itself, e.g., measurement result information related to the frequency managed by the master base station, from the measurement result reporting message and refers to the measurement result information for radio resource management determination such as mobility management. It includes, in a predetermined control message, a measurement result report related to the secondary base station 1105, e.g., a measurement result report for the SCG serving frequency or measurement result report for a frequency managed by the secondary base station 1105, and transfers to the secondary base station 1105 (1123). Fig. 9-11 & ¶0203 - The master base station 1103 and the secondary base station 1105 may perform operations related to radio transmission resource management, e.g., changing PSCells, changing SCGs. That is, based on the indication of triggering condition (e.g., channel quality of serving cell/neighboring cells as monitored by a terminal connected to a plurality of cells as shown in Fig. 11) associated with measurement result report, UE is generating RRC control message which also includes SCG failure, prompting for changing PSCells as disclosed supra. The aforesaid disclosures by Choi, is similar to instant application at least in ¶0296, ¶0343).

    PNG
    media_image3.png
    574
    505
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Futaki’s invention of  a radio communication system in which a radio station performs communication with a radio terminal on an unlicensed frequency or a shared frequency and  Khirallah’s invention of handling scheduling requests (SR) for dual connectivity capable wireless devices efficiently to include Choi ‘s invention of a system and a method for transmitting downlink control signals by base stations to terminals and receiving the same by terminals in wireless communication systems, because it provides an efficient mechanism for transmitting information regarding uplink transmission affecting positioning signals related to emergency calls in a wireless communication system. (¶0002/¶0041, choi)
Re. claims 2, 12 and 22, Futaki,  Khirallah and choi teach claims 1, 11 and 21 . 
Futaki further teaches wherein the at least one first unlicensed cell comprises a primary secondary cell (PSCell). (Fig. 11-12 & ¶0158 - The UE 8 is able to perform carrier aggregation (CA) simultaneously using multiple cells that are managed by the MeNB 6 and the SeNB 7 and on different frequencies. The group of serving cells managed by the MeNB 6 is referred to as a Master Cell Group (MCG) and the group of serving cells managed by the SeNB 7 is referred to as a Secondary Cell Group (SCG). The MCG includes at least a Primary Cell (PCell) and may further include one or more Secondary Cells (SCells). The SCG includes at least a Primary SCell (abbreviated as a pSCell or a PSCell) and may further include one or more SCells. The pSCell is a cell to which at least the physical uplink control channel (PUCCH) is allocated and serves as the PCell in the SCG. Fig. 11-12 & ¶0162 - UE 8 establishes a radio connection (RRC Connection) using the Cell #1 of the MeNB as the PCell and performs configuration that is necessary for the Dual Connectivity (DC) so that the Cell #2 of the SeNB, SeNB can be used as the pSCell (Dual Connectivity Configuration, S501).)
Re. claims 3, 13 and 23, Futaki,  Khirallah and choi teach claims 1, 11 and 21 .
Yet, Futaki and Khirallah do not expressly teach wherein the indication of the modification of the at least one configuration parameter of the at least one second unlicensed cell indicates change of a primary secondary cell (PSCell).
However, in the field of endeavor, Choi explicitly discloses wherein the indication of the modification of the at least one configuration parameter of the at least one second unlicensed cell indicates change of a  primary secondary cell (PSCell). (Fig. 9-11 & ¶0203 - The master base station 1103 and the secondary base station 1105 may perform operations related to radio transmission resource management, e.g., changing PSCells).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Futaki’s invention of  a radio communication system in which a radio station performs communication with a radio terminal on an unlicensed frequency or a shared frequency and  Khirallah’s invention of handling scheduling requests (SR) for dual connectivity capable wireless devices efficiently to include Choi ‘s invention of a system and a method for transmitting downlink control signals by base stations to terminals and receiving the same by terminals in wireless communication systems, because it provides an efficient mechanism for transmitting information regarding uplink transmission affecting positioning signals related to emergency calls in a wireless communication system. (¶0002/¶0041, choi)

Re. claims 4, 14 and 24, Futaki,  Khirallah and choi teach claims 1, 11 and 21.
Yet, Futaki and Khirallah do not expressly teach wherein the indication of the failure of the LBT procedure comprises a radio resource control (RRC) message.
However, in the field of endeavor, Choi explicitly discloses wherein the indication of the failure of the LBT procedure comprises a radio resource control (RRC) message.  ( See 1121 and 1123 in Fig. 11)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Futaki’s invention of  a radio communication system in which a radio station performs communication with a radio terminal on an unlicensed frequency or a shared frequency and  Khirallah’s invention of handling scheduling requests (SR) for dual connectivity capable wireless devices efficiently to include Choi ‘s invention of a system and a method for transmitting downlink control signals by base stations to terminals and receiving the same by terminals in wireless communication systems, because it provides an efficient mechanism for transmitting information regarding uplink transmission affecting positioning signals related to emergency calls in a wireless communication system. (¶0002/¶0041, choi)

Re. claims 5, 15 and 25,  Futaki,  Khirallah and choi teach claims 1, 11 and 21 . 
Yet, Futaki does not explicitly teach wherein the indication of the failure of the LBT procedure comprises at least one of: an indication of a failure type of one or more failure types; or an information element configured to indicate success or failure of the LBT procedure..
However, in the field of endeavor,  Khirallah teaches wherein the indication of the failure of the LBT procedure comprises at least one of: an indication of a failure type of one or more failure types; or an information element configured to indicate success or failure of the LBT procedure. (Fig. 9 & ¶0108 – As seen generally at S902 ..the parameters are using a Radio Link Failure (RLF) report. In this example the new parameters  (BRI: Information Element related to radio link failure/LBT failure)  logged by the mobile device 3 (at S918) may be sent as part of a UE Information Response message (at S910) sent responsive to a UE Information Request message sent from the base station 5/LPN 7 (at S908)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Futaki’s invention of  a radio communication system in which a radio station performs communication with a radio terminal on an unlicensed frequency or a shared frequency and Choi ‘s invention of a system and a method for transmitting downlink control signals by base stations to terminals and receiving the same by terminals in wireless communication systems to include Khirallah’s invention of handling scheduling requests (SR) for dual connectivity capable wireless devices efficiently, because, it minimizes SR failure for LAA (licensed assisted access) SCells (secondary cells) where clear channel assessment (CCA) is required to access unlicensed band in order to provide high throughput with low latency. (¶0005 / ¶0036, Khirallah)

Re. claims 6, 16 and 26,  Futaki,  Khirallah and choi teach claims 5, 15 and 25.  
Yet, Futaki does not explicitly teach wherein the one or more failure types comprise a failure of a procedure due to failure of the LBT procedure.
However, in the field of endeavor, Khirallah teaches wherein the one or more failure types comprise a failure of a procedure due to failure of the LBT procedure (Fig. 9 & ¶0108 – As seen generally at S902 ..the parameters are using a Radio Link Failure (RLF) report. In this example the new parameters  (BRI: Information Element related to radio link failure/LBT failure)  logged by the mobile device 3 (at S918) may be sent as part of a UE Information Response message (at S910) sent responsive to a UE Information Request message sent from the base station 5/LPN 7 (at S908). ¶0111 - The reporting may be configured as a one shot report, sent responsive to a request from the base station/LPN, for example to indicate: the number of SR transmissions blocked by LBT (the mobile device 3 can continue to log SR transmission failure due to LBT); on which PUCCH group an SR transmission was attempted (the mobile device 3 will continue to log SR transmission attempts blocked by LBT in association with information identifying the PUCCH group of that LAA SCell).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Futaki’s invention of  a radio communication system in which a radio station performs communication with a radio terminal on an unlicensed frequency or a shared frequency and Choi ‘s invention of a system and a method for transmitting downlink control signals by base stations to terminals and receiving the same by terminals in wireless communication systems to include Khirallah’s invention of handling scheduling requests (SR) for dual connectivity capable wireless devices efficiently, because, it minimizes SR failure for LAA (licensed assisted access) SCells (secondary cells) where clear channel assessment (CCA) is required to access unlicensed band in order to provide high throughput with low latency. (¶0005 / ¶0036, Khirallah)

Re. claims 7, 17 and 27,  Futaki,  Khirallah and Choi teach claims 1, 11 and 21. 
Yet, Futaki  does not expressly teach wherein the indication of the modification of the at least one configuration parameter of the at least one second unlicensed cell comprises at least one of: an indication of a failure type of one or more failure types; or a secondary evolved node B (SeNB) Modification Request message.
However, in the field of endeavor, choi explicitly discloses wherein the indication of the modification of the at least one configuration parameter of the at least one second unlicensed cell comprises at least one of: an indication of a failure type of one or more failure types (Fig. 2A-B & ¶0073 -    Considering that the number of licensed bands, such as LTE  frequency, is limited, it is being researched to provide LTE services on an unlicensed band such as 5 GHz band, and this is called licensed assisted access (LAA). In adopting the LAA, it is considered to operate the LTE cell, which is of a licensed band, as a P cell and the LAA cell, which is of an unlicensed band, as an S cell by applying the carrier aggregation technique of LTE-A. Fig. 9-11 & ¶0200 - At some time, a control message including a measurement result for the neighbor cell is generated (1117). For example, this occurs when a measurement result reporting condition for one measurement as set is met or when an SCG (secondary cell groups) failure occurs. If the channel status of the PSCell being under a predetermined reference lasts for a predetermined time or more, the terminal determines that an SCG failure occurred and generates an SCG failure reporting message. Fig. 9-11 & ¶0201 - The terminal includes the neighbor cell measurement result information in the control message depending on the type of control message as follows (1119) and transmits the control message to the master base station (1121). Fig. 9-11 & ¶0202 - It includes, in a predetermined control message, a measurement result report related to the secondary base station 1105, e.g., a measurement result report for the SCG serving frequency or measurement result report for a frequency managed by the secondary base station 1105, and transfers to the secondary base station 1105 (1123). Fig. 9-11 & ¶0203 - The master base station 1103 and the secondary base station 1105 may perform operations related to radio transmission resource management, e.g., changing PSCells, changing SCGs. That is, based on the indication of triggering condition (e.g., channel quality of serving cell/neighboring cells as monitored by a terminal connected to a plurality of cells as shown in Fig. 11) associated with measurement result report, UE is generating RRC control message which also includes SCG failure, prompting for changing PSCells as disclosed supra. The aforesaid disclosures by Choi, is similar to instant application at least in ¶0296, ¶0343. Examiner interprets that one of the limitation to be mapped due to the presence of “at least one of “ along with the conjunction “or”) or a secondary evolved node B (SeNB) Modification Request message.

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Futaki’s invention of  a radio communication system in which a radio station performs communication with a radio terminal on an unlicensed frequency or a shared frequency and  Khirallah’s invention of handling scheduling requests (SR) for dual connectivity capable wireless devices efficiently to include Choi ‘s invention of a system and a method for transmitting downlink control signals by base stations to terminals and receiving the same by terminals in wireless communication systems, because it provides an efficient mechanism for transmitting information regarding uplink transmission affecting positioning signals related to emergency calls in a wireless communication system. (¶0002/¶0041, choi)

Re. claims 8, 18 and 28,  Futaki,  Khirallah and choi teach claims 1, 11 and 21. 
Futaki also teaches  further comprising receiving, by the first base station from the second base station, a message associated with the modification of the at least one configuration parameter, and wherein the message comprises at least one of: a secondary evolved node B (SeNB) Modification Confirm message; or an indication of success or failure of the modification. (Fig. 12-13 &   ¶0166 -  The information necessary to detect proximity to the cell on the unlicensed frequency, which is transmitted in S602, may be transmitted in "SCG-Configuration" of an inter-node RRC container. ..this information may be transmitted by an SeNB MODIFICATION REQUIRED message on the X2 interface (X2AP). Furthermore, the message in S603 may be transmitted by an SeNB MODIFICATION CONFIRM message. Examiner interprets that one of the limitation to be mapped due to the presence of “at least one of “ along with the conjunction “or”).

Re. claims 9, 19 and 29,  Futaki,  Khirallah and choi teach claims 1, 11 and 21. 
Futaki further teaches  wherein the at least one first unlicensed cell and the at least one second unlicensed cell are a same unlicensed cell. (Fig. 2 & ¶0048 -  in LAA, the radio base station (LTE-U eNB) 1 and the radio terminal (UE) 3 perform carrier aggregation (CA) of a cell on … LAA or a scheme similar to LAA.  Alternatively, the LTE-U eNB 1 and the UE 3 may perform CA using a plurality of shared frequencies (e.g., two frequencies F3 and F4), and execute normal LTE in a PCell on one of two shared frequencies (F3) and execute LTE-U in a SCell on the other shared frequency (F4). Fig.11 & ¶0157 - the MeNB 6 and the SeNB 7 are connected to each other via an X2 interface, the MeNB 6 manages Cell #1 on the licensed frequency F1, and the SeNB 7 manages both Cell #2 on the licensed frequency F2 and Cell #3 on the unlicensed frequency F3.  ¶0158 -  The group of serving cells managed by the MeNB 6 is referred to as a Master Cell Group (MCG) and the group of serving cells managed by the SeNB 7 is referred to as a Secondary Cell Group (SCG)… ¶0162 - When it is determined that the UE 8 is allowed to perform communication in the Cell #3 (LTE-U), the SeNB 7 performs LAA with carrier aggregation of the Cell #2 and the Cell #3 ….. Here,  a plurality of cells (#2 & #3) are controlled by the same SeNB having the same channel groups assigned and carries uplink and downlink data using the same the respective unlicensed frequency for the respective cells, see ¶0049 further).

Re. claims 10, 20 and 30,  Futaki,  Khirallah and choi teach claims 1, 11 and 21. 
Futaki further teaches wherein the one or more unlicensed cells comprise at least one of: a licensed assisted access (LAA) cell (Fig. 1A-B / Fig. 2 & ¶0048 - it is assumed that LTE-U is implemented using LAA (also referred to as LA-LTE)… in LAA, the radio base station (LTE-U eNB) 1 and the radio terminal (UE) 3 perform carrier aggregation (CA) of a cell on the licensed frequency and a cell on the unlicensed frequency, use the cell on the licensed frequency as a primary cell (PCell), and use the cell on the unlicensed frequency as a secondary cell (SCell). Examiner interprets that one of the limitation to be mapped due to the presence of “at least one of “ along with the conjunction “or); a cell that uses an unlicensed spectrum for transmission (Fig. 1B, Cell #2 on F2 unlicensed frequency); a cell that uses an unlicensed spectrum for transmission in accordance with one or more 3GPP standards; a cell that uses an unlicensed spectrum for transmission in accordance with one or more non-3GPP standards; a cell that uses an unlicensed spectrum for transmission in accordance with one or more regulatory requirements; a primary cell (See ¶0048); a secondary cell (See ¶0048); or a primary secondary cell (See ¶0158).



Response to Arguments
The preceding section is a second non-final office action in response to applicant’s reply on 10/14/2022 following an earlier non-final office action mailed on 06/14/2021.
Earlier claim objections have been withdrawn following amended claim languages.
Examiner appreciates applicant’s acknowledgment of non-statutory double patenting issue for the US Patent No. 10848977 B2 as mentioned in the non-statutory double patenting rejection. The rejection is still effective until a terminal disclaimer is submitted by the applicant. 
Applicant’s arguments in regards to objection for drawing as mentioned in the earlier office action is not persuasive. As mentioned in the earlier office action, those figures should be leveled as “Prior Art”. Those figures are a part of 3GPP standards. A snapshot (similar to Fig. 5) from 3GPP (TS 36.211 V13.3.0 (2016-09)) are presented (below) to emphasize that those figures should be leveled as “Prior Art” as objected in the last office action.

    PNG
    media_image4.png
    694
    1147
    media_image4.png
    Greyscale


Applicant’s arguments, filed on 10/14/2022, with respect to 35 USC § 103 have been fully considered, but, they are not persuasive.

Regarding arguments in pages 10-11, independent claim 1, applicant argues that Narasimha et al. (2017/0265248) fails to teach “based on the failure of the LBT procedure for the at least one first unlicensed cell, send, to the second base station, an indication of modification of at least one configuration parameter of at least one second unlicensed cell of the one or more unlicensed cells”. Examiner agrees, however, in the analogous art,  Choi et al. (2016/0227524 [Wingdings font/0xF3] a new reference) disclose the limitation as discloses in §103 rejection.
There are NO specific allegations either to Futaki or  Khirallah, hence moot.

For these reasons, it is maintained that independent claim 1 is unpatentable over Futaki, in view of Khirallah, further in view of Choi.

For similar reasons, it is also maintained that independent claims 11 and 21 are unpatentable over Futaki, in view of Khirallah, further in view of Choi.

As all other dependent claims depend either directly or indirectly from the independent claims 1, 11 and 21,   similar rationale also applies to all respective dependent claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467